Allowability Notice 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment with respect to pending claims 1, 2 and 4-8 filed on June 07, 2021 have been fully considered. In view of the amendment of the independent claims 1, 7 and 8 to incorporate previously indicated as allowable subject matter of the dependent claim 3, the rejection of all the pending claims is withdrawn. Thus, the current application is in condition for allowance. 

Allowable Subject Matter
Claims 1, 2 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the previously cited prior arts either singularly or in combination teach the feature of “wherein the vehicle display control device further comprising a clipping processing unit configured to clip at least a part of the first image acquired by the first image acquisition unit, and the display controller is further configured to display the first image clipped by the clipping processing unit on the first monitor, and display, when the warning object is 216/851,159 included in a range not displayed on the first monitor, the direction of the warning object 
Dependent claims 2, 4 and 5 allowed by virtue of their dependency from allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488